Citation Nr: 0720318	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern


INTRODUCTION

The veteran had active military service from September 1953 
to March 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for bilateral hearing loss 
and tinnitus.  

The veteran requested a hearing on his VA Form 9, but later 
withdrew the request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence pertinent to the veteran's service 
connection claims for bilateral hearing loss and tinnitus was 
submitted directly to the Board in September 2006, without a 
waiver of consideration of the new evidence by the RO.  
Without such a waiver, the RO must consider the newly 
submitted evidence in the first instance to avoid any 
possible prejudice to the veteran. See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  Under these circumstances, the Board has 
no alternative but to remand this matter to the RO for 
consideration of the claims in light of the additional 
evidence received, in the first instance, and for issuance of 
a supplemental statement of the case (SSOC) reflecting such 
consideration. See 38 C.F.R. §§ 19.31, 19.37 (2006).

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's service 
connection claims for bilateral hearing 
loss and tinnitus in light of the new 
evidence.  If the claims remain denied, 
issue an SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence, 
including the most recent evidence, and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



